DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/662,370, filed on October 24, 2019.

Claims 1-20 are pending.

Information Disclosure Statements
The information disclosure statement filed on January 16, 2020, has been considered.
The information disclosure statement filed on March 3, 2021, has been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating aspects associated with future events (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include: “receiving [ ] historical data;” “determining a subject;” “generating at least one aspect of the future event for the subject;” and “outputting the at least one generated aspect.”  The steps are all steps for managing personal behavior related to generating aspects associated with future events that, when considered alone and in combination, are part of the abstract idea of generating aspects associated with future events.  The dependent claims further recite steps for managing personal behavior related to generating aspects associated with future events that are part of the abstract idea of generating aspects associated with future events.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include making a forecast regarding a future event.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processing unit in independent claim 1; and a processing unit and a data storage in independent claim 11).  See MPEP §2106.04(d)[I].  The claims do recite the use of machine learning with neural networks, but the abstract idea of generating aspects associated with future events is generally linked to a machine learning environment with neural networks for implementation.  Therefore, the machine learning and neural network elements, namely the RNN and GAN, do not provide a practical application or significantly more than an abstract idea.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processing unit in independent claim 1; and a processing unit and a data storage in independent claim 11) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190171187 A1 to Cella et al. (hereinafter ‘CELLA’).

Claim 1
CELLA discloses a method for generating at least one aspect associated with a future event for a subject using historical data (see ¶[1517]; historical data), the historical data comprising a plurality of aspects associated with historical events (see again ¶[1517]; result-effective parameters that determine operating conditions that cause an outcome), the method executed on at least one processing unit (see ¶[0060]; a processor for processing data), the method comprising: 
receiving the historical data (see ¶[0005], [0150] and [0392]; store repair history data and compare incoming data to historical data collected from sensors.  See also ¶[0239]; determine anticipated states of an industrial system based on historical data); 
determining a subject embedding using a recurrent neural network (RNN) (see ¶[0051] and [0801]; machine learning may include a recurrent neural network.  A neural network may be utilized to classify the collected data for marketplace analysis), input to the RNN comprises historical events of the subject from the historical data (see ¶[0005]; analyze data collected by various sensors.  See also ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons), each historical event comprising by an aspect embedding (see ¶[0065] and [0136]; each state of a monitoring system corresponds to an outcome), the RNN trained using aspects associated with events of similar subjects from the historical data (see ¶[0042], [1711], [2502], and [2673]; at least one hierarchical template is associated with similar elements associated with the first machine and a second machine.  Pattern recognition operations determine that operations compatible with a previously known patterns, operations similar to a known pattern.  Sensor data sets may be grouped for similar treatment based on similar data characteristics.  See also ¶[0245]; use similarity matrices); 
generating at least one aspect of the future event for the subject (see ¶[0244] and [0247]; predict future states for industrial environments of a given type) using a generative adversarial network (GAN) (see also ¶[0801], [0805], [0861]; reference to a neural network could encompass generative adversarial neural networks), input to the GAN comprises the subject embedding, the GAN trained with subject embeddings determined using the RNN for other subjects in the historical data (see ¶[0005]; analyze data collected by various sensors.  See also ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons); and 
outputting the at least one generated aspect (see again ¶[0244] and [0247]; predict anticipated states for industrial environment of a given type).

Claim 2
CELLA discloses the method as set forth in claim 1.
CELLA further discloses wherein the aspect embedding comprises at least one of a moniker of the aspect (see ¶[1712]; peak energy consumption) and a description of the aspect (see again ¶[01712]; a system characterization value may include a product quality description, quantity description, variability description, and yield description).

Claim 3
CELLA discloses the method as set forth in claim 1.
CELLA further discloses wherein the RNN comprises a long short term memory (LSTM) model (see ¶[0831]-[0834]; an RNN is often a LSTM) trained using a multi-task optimization approach (see ¶[0006]-[0007] and [0136]; improved optimization of operations in various heavy industrial environments).

Claim 9
CELLA discloses the method as set forth in claim 1.
CELLA additionally discloses further comprising generating further aspects for subsequent future events by iterating the determining of the subject embedding and the generating of the at least one aspect (see ¶[0245]; use iterative techniques), using the previously determined subject embeddings and generated aspects as part of the historical data (see ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons.  See also ¶[0245]; use simulation techniques and feedback).

Claim 10
CELLA discloses the method as set forth in claim 1.
CELLA further discloses  wherein aspects are organized into compilations of aspects that are associated with each of the events in the historical data and the future event (see ¶[0473]; each output or groups thereof, may be configurable.  See also ¶[0818]-[0822]; predict a state of an item.  Classify an item or arrive at a prediction).

Claim 11
CELLA discloses a system for generating at least one aspect associated with a future event for a subject using historical data (see ¶[1517]; historical data), the historical data comprising a plurality of aspects associated with historical events (see again ¶[1517]; result-effective parameters that determine operating conditions that cause an outcome), the system comprising one or more processors in communication with a data storage (see ¶[0060]; a processor for processing data.  See also abstract; the system includes a data storage), the one or more processors configurable to execute: 
a data acquisition module to receive the historical data (see ¶[0005], [0150] and [0392]; store repair history data and compare incoming data to historical data collected from sensors.  See also ¶[0239]; determine anticipated states of an industrial system based on historical data); 
an RNN module to determine a subject embedding using a recurrent neural network (RNN) (see ¶[0051] and [0801]; machine learning may include a recurrent neural network.  A neural network may be utilized to classify the collected data for marketplace analysis), input to the RNN comprises historical events of the subject from the historical data (see ¶[0005]; analyze data collected by various sensors.  See also ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons), each historical event comprising by an aspect embedding (see ¶[0065] and [0136]; each state of a monitoring system corresponds to an outcome), the RNN trained using aspects associated with events of similar subjects from the historical data (see ¶[0042], [1711], [2502], and [2673]; at least one hierarchical template is associated with similar elements associated with the first machine and a second machine.  Pattern recognition operations determine that operations compatible with a previously known patterns, operations similar to a known pattern.  Sensor data sets may be grouped for similar treatment based on similar data characteristics.  See also ¶[0245]; use similarity matrices); and 
a GAN module to generate at least one aspect of the future event for the subject (see ¶[0244] and [0247]; predict future states for industrial environments of a given type) using a generative adversarial network (GAN) (see also ¶[0801], [0805], [0861]; reference to a neural network could encompass generative adversarial neural networks), input to the GAN comprises the subject embedding, the GAN trained with subject embeddings determined using the RNN for other subjects in the historical data (see ¶[0005]; analyze data collected by various sensors.  See also ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons); and output the at least one generated aspect (see again ¶[0244] and [0247]; predict anticipated states for industrial environment of a given type).

Claim 12
CELLA discloses the system as set forth in claim 11.
CELLA further discloses wherein the aspect embedding comprises at least one of a moniker of the aspect (see ¶[1712]; peak energy consumption) and a description of the aspect (see again ¶[01712]; a system characterization value may include a product quality description, quantity description, variability description, and yield description).

Claim 13
CELLA discloses the system as set forth in claim 11.
CELLA further discloses wherein the RNN comprises a long short term memory (LSTM) model (see ¶[0831]-[0834]; an RNN is often a LSTM) trained using a multi-task optimization approach (see ¶[0006]-[0007] and [0136]; improved optimization of operations in various heavy industrial environments).

Claim 19
CELLA discloses the system as set forth in claim 11.
CELLA additionally discloses the one or more processors further configurable to execute a pipeline module to generate further aspects for subsequent future events by iterating the determining of the subject embedding by the RNN module (see ¶[0245]; use iterative techniques) and the generating of the at least one aspect by the GAN module, using the previously determined subject embeddings and generated aspects as part of the historical data (see ¶[0164] and [0199]; output of neurons can be classified as smart bands which in turn feed other neurons.  See also ¶[0245]; use simulation techniques and feedback).

Claim 20
CELLA discloses the system as set forth in claim 11.
CELLA further discloses  wherein aspects are organized into compilations of aspects that are associated with each of the events in the historical data and the future event (see ¶[0473]; each output or groups thereof, may be configurable.  See also ¶[0818]-[0822]; predict a state of an item.  Classify an item or arrive at a prediction).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190171187 A1 to CELLA et al. in view of US 20190130897 A1 to Zhou et al. (hereinafter ‘ZHOU’).

Claim 4
CELLA discloses the method as set forth in claim 3.
CELLA does not specifically disclose, but ZHOU discloses, wherein the multi-task optimization approach comprises a plurality of prediction tasks, the LSTM randomly sampling which of the prediction tasks to predict for each training step (see ¶[0009] and [0053]; optimize model parameters using random sampling in training.  See also ¶[0094]; the recurrent layers can include LSTM layers).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]) to make predictions regarding the state of the system (see ¶[0065]).  ZHOU discloses neural network learning that includes optimization of parameters using random sampling.  It would have been obvious to include random sampling as taught by ZHOU in the system executing the method of CELLA with the motivation to concatenate values to make a prediction (see CELLA ¶[0053]).

Claim 5
The combination of CELLA and ZHOU discloses the method as set forth in claim 4.
CELLA does not specifically disclose, but ZHOU discloses, wherein the prediction tasks comprise: predicting whether the aspect is a last aspect to be predicted in a compilation of aspects (see abstract; upon convergence after a final backpropagation iteration); 
predicting a grouping or category of the aspect (see abstract; persist the modified model parameters learned by using the learning criteria with the model to be applied.  See also ¶[0006] and [0028]; a prediction training process for temporal classification); and 
predicting an attribute associated with the aspect (see again abstract; persist the modified model parameters learned by using the learning criteria with the model to be applied).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]) to make predictions regarding the state of the system (see ¶[0065]).  ZHOU discloses neural network learning that includes optimization of parameters using random sampling.  It would have been obvious to include random sampling as taught by ZHOU in the system executing the method of CELLA with the motivation to concatenate values to make a prediction (see CELLA ¶[0053]).

Claim 14
CELLA discloses the system as set forth in claim 13.
CELLA does not specifically disclose, but ZHOU discloses, wherein the multi-task optimization approach comprises a plurality of prediction tasks, the LSTM randomly sampling which of the prediction tasks to predict for each training step (see ¶[0009] and [0053]; optimize model parameters using random sampling in training.  See also ¶[0094]; the recurrent layers can include LSTM layers).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]) to make predictions regarding the state of the system (see ¶[0065]).  ZHOU discloses neural network learning that includes optimization of parameters using random sampling.  It would have been obvious to include random sampling as taught by ZHOU in the system executing the method of CELLA with the motivation to concatenate values to make a prediction (see CELLA ¶[0053]).

Claim 15
The combination of CELLA and ZHOU discloses the system as set forth in claim 14.
CELLA does not specifically disclose, but ZHOU discloses, wherein the prediction tasks comprise: predicting whether the aspect is a last aspect to be predicted in a compilation of aspects (see abstract; upon convergence after a final backpropagation iteration); 
predicting a grouping or category of the aspect (see abstract; persist the modified model parameters learned by using the learning criteria with the model to be applied.  See also ¶[0006] and [0028]; a prediction training process for temporal classification); and 
predicting an attribute associated with the aspect (see again abstract; persist the modified model parameters learned by using the learning criteria with the model to be applied).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]) to make predictions regarding the state of the system (see ¶[0065]).  ZHOU discloses neural network learning that includes optimization of parameters using random sampling.  It would have been obvious to include random sampling as taught by ZHOU in the system executing the method of CELLA with the motivation to concatenate values to make a prediction (see CELLA ¶[0053]).

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190171187 A1 to CELLA et al. in view of US 20190122072 A1 to Cricri et al. (hereinafter ‘CRICRI’).

Claim 6
CELLA discloses the method as set forth in claim 1.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the GAN comprises a generator and a discriminator collectively performing a min-max game (see ¶[0022]; a Generative Adversarial Network, where the generator and discriminator compete against each other.  The generator generates content, and the discriminator distinguishes between generated and real content).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.

Claim 7
The combination of CELLA and CRICRI discloses the method as set forth in claim 6.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the discriminator maximizes an expected score of real aspects and minimizes a score of generated aspects, and wherein the generator maximizes a likelihood that the generated aspect is plausible, where plausibility is determined by the output of the discriminator (see ¶[0022] and [0031]; a Generative Adversarial Network, where the generator and discriminator compete against each other.  The generator generates content, and the discriminator distinguishes between generated and real content.  The discriminator maximizes predictability.  The discriminator provides the loss to the generator).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.

Claim 8
The combination of CELLA and CRICRI discloses the method as set forth in claim 7.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the similarity of subjects is determined using a distance metric on the subject embedding (see ¶[0022]; provide an estimate of the distance between the probability distributions of the real training data and the generated data). 
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.

Claim 16
CELLA discloses the system as set forth in claim 11.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the GAN comprises a generator and a discriminator collectively performing a min-max game (see ¶[0022]; a Generative Adversarial Network, where the generator and discriminator compete against each other.  The generator generates content, and the discriminator distinguishes between generated and real content).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.

Claim 17
The combination of CELLA and CRICRI discloses the system as set forth in claim 16.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the discriminator maximizes an expected score of real aspects and minimizes a score of generated aspects, and wherein the generator maximizes a likelihood that the generated aspect is plausible, where plausibility is determined by the output of the discriminator (see ¶[0022] and [0031]; a Generative Adversarial Network, where the generator and discriminator compete against each other.  The generator generates content, and the discriminator distinguishes between generated and real content.  The discriminator maximizes predictability.  The discriminator provides the loss to the generator).
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.

Claim 18
The combination of CELLA and CRICRI discloses the system as set forth in claim 17.
CELLA does not explicitly disclose, but CRICRI discloses, wherein the similarity of subjects is determined using a distance metric on the subject embedding (see ¶[0022]; provide an estimate of the distance between the probability distributions of the real training data and the generated data). 
CELLA discloses a method and system for the industrial internet of things that manages data using a neural network system (see abstract and ¶[0030]), including generative adversarial neural networks, to make predictions regarding the state of the system (see ¶[0065]).  CRICRI discloses a reverse neural network that uses a GAN with a minimax game to distinguish real and generated data.  It would have been obvious to include the minimax game as taught by CRICRI in the system executing the method of CELLA with the motivation to train and make predictions using a generative adversarial neural network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/         Primary Examiner, Art Unit 3624